Citation Nr: 1631366	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  16-16 271	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 9, 1982 decision of the Board of Veterans' Appeals (Board), which denied service connection for a neurosis.

(The issue of entitlement to an effective date prior to October 12, 2004 for the award of service connection for major depressive disorder and anxiety, to include whether there is CUE in a February 28, 1977 rating decision which denied service connection for reactive depression and anxiety, is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



FINDINGS OF FACT

1.  The Veteran in this case served on active duty in the United States Army from September 1967 to December 1968.

2.  A Board decision dated February 9, 1982 denied service connection for a neurosis.

3.  The Veteran has not alleged an error of fact or law in the February 9, 1982 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  However, the VCAA is inapplicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding that there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are applicable to CUE motions).  Nonetheless, the Board notes that the moving party and his representative have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

The Veteran asserts that there was CUE in a February 9, 1982 Board decision denying service connection for a neurosis.  Having considered the Veteran's contentions, the Board finds that his CUE motion has not met the pleading requirements of 38 C.F.R. § 20.1404(b), and must therefore be dismissed.  (The Veteran's motion for CUE comes to the Board in conjunction with his claim for entitlement to an earlier effective date for the award of service connection for major depressive disorder and anxiety.  That issue is addressed in a separate Board decision.)

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In determining whether a prior determination involves CUE, the Court of Appeals for Veterans Claims (Court) has established the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  See 38 C.F.R. § 20.1411(a).

On February 9, 1982, the Board issued a final appellate decision which denied service connection for a neurosis.  In its decision, the Board noted that, under the applicable statutes and regulations, service connection was warranted for disability resulting from disease or injury incurred in or aggravated by wartime service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the Board noted that service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  The Board then reviewed the Veteran's service treatment records, finding that no acquired psychiatric disability was noted in service but that he claimed to have developed a neurosis secondary to his service-connected sarcoma of the right arm (which was diagnosed in service).  The Board reviewed the findings from a January 1977 VA psychiatric examination, during which the Veteran reported having a drinking problem since service.  The Board noted the examiner's diagnosis of reactive depression and anxiety with considerable past recourse to alcohol, as well as his comment that it appeared the Veteran began using alcohol in 1968.  The Board also reviewed the Veteran's testimony from a 1980 hearing, during which he attributed his psychiatric problems to his sarcoma.  Additionally, the Board reviewed a report from a 1980 general examination, as well as records from a VA psychiatric social worker who opined that the Veteran's mental health problems had been present since his surgery for carcinoma during service.

After reviewing the record, the Board concluded, first, that there was no indication of psychiatric problems that developed in service.  Rather, clinical documentation of psychiatric symptoms was first shown a number of years after the Veteran's discharge.  As to whether these symptoms were secondary to the Veteran's sarcoma, the Board found that while it "would not be unusual" for one to fear recurrence of this disease, and to "manifest some anxiety as a consequence," it "does not follow, however, that a subsequently developing neurosis is necessarily proximately due to or the result of the postoperative carcinoma."  Furthermore, the Board noted that evidence of mental problems was first documented at a time proximate to the incurrence of injuries in a post-service motorcycle accident.  In sum, the Board found that "the evidence does not reasonably demonstrate an etiological relationship between the veteran's postoperative carcinoma and his neurosis."

The essence of the Veteran's argument, as put forth in his June 2011 CUE motion, is that the evidence of record at the time of the February 9, 1982 Board decision warranted a finding of service connection.  Specifically, the Veteran has alleged that the Board decision "disregarded evidence (diagnosis) contained in the medical record"; substituted the Board's own "unsubstantiated medical conclusions"; failed to "identify medical basis for rejec[t]ion of testimony favorable to the claimant"; and failed to "present, or con[s]ider only independent medical evidence to support" the Board's findings.  In short, the Veteran's motion for CUE amounts to a disagreement with the Board's factual findings.

With regard to the Veteran's first allegation that the Board "disregarded" evidence in the record, it is notable that he has not identified any specific pieces of evidence that the Board failed to consider.  See 38 C.F.R. § 20.1404(b).  In support of his CUE motion, the Veteran referenced his complaint of depression in 1968; described treatment he received for a psychiatric disorder beginning in 1976 (including outpatient group therapy); and argued that his VA examination report from 1977 revealed a clear link between his psychiatric symptoms and his sarcoma.  However, all of this evidence was considered in the Board's February 9, 1982 decision, and the fact that the Board determined that the negative evidence outweighed the positive in denying the Veteran's claim is not CUE.  See 38 C.F.R. § 20.1403(d)(3); Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14) (there must be more than simple disagreement on how the facts were weighed or evaluated to warrant a finding of CUE).  Moreover, a review of the 1977 VA examination reveals, at most, ambiguous findings regarding a possible nexus between the Veteran's sarcoma and his psychiatric symptoms.  Thus, while the Board's initial findings might be debatable, they do not amount to "disregarding" the evidence of record.  The Veteran also cited medical records postdating the February 9, 1982 Board decision; however, as these records were not in existence at the time of the initial decision, they cannot be considered as the basis for CUE.  38 C.F.R. § 20.1403(b).

Contrary to the Veteran's contentions, the Board did not substitute its own medical judgment but rather reviewed the record and concluded that the weight of the evidence "does not reasonably demonstrate an etiological relationship" between the Veteran's psychiatric symptoms and his service-connected sarcoma.  The Board's conclusion was based on a comprehensive review of the service treatment records and the conclusions of VA medical professionals, as well as VA outpatient notes and the Veteran's lay statements.  More to the point, it does not reflect an "unsubstantiated medical conclusion" but rather a weighing of the facts at hand at the time of the decision.  Moreover, to the extent the Veteran alleges the Board substituted its medical judgment in rendering the February 9, 1982 decision, the Board notes that prior to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), rating boards were permitted to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).

While the Board chose not to accept the Veteran's lay accounts of his mental health history as probative evidence of a link between his psychiatric symptoms and his sarcoma, its findings in this regard reflect a weighing of the evidence which is not CUE.  As noted above, there must be more than simple disagreement over factual findings to warrant a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).  In short, the Board considered the medical and lay evidence of record and determined that the negative evidence outweighed the positive in denying the Veteran's claim.  Such does not amount to CUE.  The Veteran has not alleged that any of the information relied upon by the Board in its decision was incorrect, nor has he alleged that the Board relied upon incorrect law.

With respect to the Veteran's contention that the with regard to application of the presumption of soundness.  The presumption of soundness was not implicated or rebutted in the February 1982 decision and therefore cannot form the basis for CUE.  Instead, the February 1982 decision correctly states that the Veteran's service medical records do not document an acquired psychiatric disorder. This is supported by the evidence of record at that time.

When a motion to revise a Board decision the grounds of CUE fails to provide specific allegations of error, the Board will dismiss the motion without prejudice to refiling.  See C.F.R. § 20.1404(b).  Here, based on a review of the record at the time of the February 9, 1982 Board decision, the Board finds that there is no showing of any error of fact or law, much less error that would have manifestly changed the outcome.  Therefore, the motion for CUE must be dismissed.


ORDER

The motion as to whether there is CUE in a February 9, 1982 Board decision denying service connection for a neurosis is dismissed without prejudice to refiling.




	                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




